Title: To John Adams from John Jay, 4 June 1780
From: Jay, John
To: Adams, John


     
      Dear Sir
      Madrid 3 May Aranjues 4 June 1780
     
     There is a Destinction between Ceremony and Attention which is not always observed tho often useful. I Of the latter former I hope there will be little of V between us, of the latter much. Public as well as personal Considerations dictate this Conduct, on my Part, and I am happy to find by your favor of the 15 Inst. Ultimo, that you approve it in the same Light mean not to be punctilious.
     The Hints contained in your Letter correspond very much with my own Sentiments and I shall endeavour to render them more diffuse them, but. . .. This Court seems to have great Respect for the old adage “festina lente”—at least as applied to our Independance.
     The Count D Florida Blanca has hitherto pleased me, I have found in him a Degree of Frankness and Candor which indicates Probity, as w his Reputation for Talents is high. The acknoledgment of our Independence is retarded by Delays which in my opinion ought not to affect it. The Influence of that Measure on the Sentiments and Conduct of our Enemy as well as the neutral Nations makes it an object very important to the common Cause, I cannot think its Suspension is necessary in the adjustment of the Articles of Treaty. They might with equal Hands be settled afterwards. As America is and will be independent, in Fact, (. . .is of great Consequence. America will never purchase such Acknowledgement of any Nation by Terms she would not otherwise accede to. Things not names are her objects. the being so in name can be of no real moment to her individualy, but Britain derives Hopes prejudiciall from the Hesitation of Spain very injurious to the common Cause, and I am a little surprized that the Policy of destroying these Hopes does not appear more evident. If the Delay proceeds from such Expectations that they may affect the Terms of Treaty, it is not probable that they will be realized. She America is to be won attached by Candor Generosity Confidence and good offices, not a contrary Conduct will not conciliate or persuade.
     But whatever may be the Cause of the mistakes on this Subjects I must do them the Justice to say that this Court the general Assurances given me by Count D. F B. argue a very friendly Disposition in the Court towards us and I hope Facts will prove them to have been sincere. They certainly must be convinced that the Power of the united States added to that of Britain and under her Direction, would enable the latter her to give Law to the Western World, and that Spanish America and the Islands would then be at her Mercy. Our Country is at present so well disposed to Spain and such cordial Enemies to Britain that it would be a Pity this Disposition should not be cherished. Now is the time for France and Spain to gain the Affections of that extensive Country—such another opportunity may never offer. France has acted wisely,—I wish similar Counsels may prevail here. Would it not be a little extraordinary that if Britain should be before Spain in acknowledging our Independence. If she had any Wisdom left she would do it. She may yet have a lucid Interval tho she has been very long out of her Senses. Spain will be our Neighbour. We both have Territory enought to prevent our coveting each others and I should be happy to see that perfect Amity and cordial affection established between us, which would insure perpetual Peace and Harmony between us to both. I cannot write you particulars but nothing here appears to be certain as yet. I shall in all my Letters advise Congress to rely principally on themselves, to fight out their own Cause as they began it with Spirit, and not to rely too much on the Expectation of Events which may never happen.
     Have you received any late Letters from America. Mrs. Jay received one from her Sister of the 10 April, which mentions several that had having been sent to me by the Way of France. I hear of many Letters but recieve scarce any.
     
      I am Dear Sir Your most obt. Servt.
      JJ.
     
     
      P.S. my Compliments to Mr. Dana.
     
    